Citation Nr: 1324621	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether an August 2009 reduction from 30 percent to 10 percent for right knee limitation of extension was proper.

2.  Whether an August 2009 reduction from 30 percent to 10 percent for left knee limitation of extension was proper.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which reduced the Veteran's right knee limitation of extension and left knee limitation of extension ratings from 30 percent to 10 percent disabling.  

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, although the Veteran initially filed claims for increased rating for his right knee and left knee disabilities in August 2006, he did not file a timely notice of disagreement with the March 2007 rating decision that increased the ratings for right knee and left knee limitation of extension from 20 percent to 30 percent disabling, and the March 2007 rating decision thus became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As the March 2007 rating decision became final, the Board finds that the August 2009 rating decision that reduced the Veteran's disability ratings for right knee and left knee limitation of extension was not in response to claims for increased rating for right and left knee disabilities, but was instead based on the results of a periodic VA examination.  Therefore, the Board believes that the August 2009 rating decision which reduced the Veteran's ratings was not simultaneously also a denial of his petition to have the ratings increased.  As a result, the sole issues on appeal are those of the propriety of the reduction of the Veteran's right knee and left knee limitation of extension ratings, and the Board has appropriately recharacterized the issues as such.    

The Board also notes that a February 2008 rating decision reduced the Veteran's right knee limitation of flexion and left knee limitation of flexion ratings from 10 percent to 0 percent disabling.  In April 2008, the Veteran filed a notice of disagreement with this rating decision, and the RO issued a statement of the case with respect to these issues in November 2008.  However, the Veteran did not perfect his appeal for these issues in a timely manner, and therefore the issues of the propriety of the reduction of the Veteran's right knee and left knee limitation of flexion ratings are not before the Board at this time.  The Board notes that the Veteran should disregard the inclusion of the issues of the propriety of the reduction of his right knee and left knee limitation of flexion ratings in the March 2010 statement of the case.  As the subsequent March 2013 supplemental statement of the case does not include these issues, the inclusion of the issues of the propriety of the reduction of the Veteran's right knee and left knee limitation of flexion in the March 2010 statement of the case appears to have been in error.  

Finally, the Board acknowledges that in a March 2013 rating decision, the RO increased the Veteran's right knee and left knee limitation of extension ratings from 10 percent to 40 percent disabling, effective March 4, 2013.  However, as the Veteran has not yet filed a notice of disagreement with respect to the assigned ratings, the issues of increased rating for right knee and left knee limitation of extension are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  In March 2007, the RO increased the ratings for right knee and left knee limitation of extension, from 20 percent to 30 percent disabling, effective August 3, 2006.    

2.  The Veteran underwent a review examination in November 2008; among other things, the examiner noted that the Veteran had full extension to 0 degrees in both knees. 

3.  Later that month, the RO entered a rating action proposing to reduce the Veteran's ratings for right knee and left knee limitation of extension from 30 to 10 percent based on current examination findings; the RO notified the Veteran in December 2008 of the contemplated actions, and the reasons therefor, and informed him of his right to submit additional evidence and to appear at a hearing.  

4.  In August 2009, the RO implemented the proposed reductions to 10 percent, effective from November 1, 2009. 
 

CONCLUSIONS OF LAW

1.  The reduction in the evaluation of right knee limitation of extension, from 30 percent to 10 percent, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  

2.  The reduction in the evaluation of left knee limitation of extension, from 30 percent to 10 percent, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2012).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2012) and 38 C.F.R. § 4.45 (2012) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2012).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

Diagnostic Code 5261 pertains to limitation of leg extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  Under Diagnostic Code 5261, a noncompensable (zero percent) disability rating is assigned where extension of the leg is limited to 5 degrees.  A 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.  Id. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2012).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2012).

A March 2007 rating decision increased the rating for right knee limitation of extension from 20 percent to 30 percent, effective August 3, 2006, and also increased the rating for left knee limitation of extension from 20 percent to 30 percent, effective August 3, 2006.  By rating action dated in November 2008, the RO proposed to reduce the evaluations to 10 percent.  In the August 2009 rating decision on appeal, the RO reduced the evaluations to 10 percent, effective November 1, 2009.  

As an initial matter, the Board notes that because the 30 percent ratings for right knee and left knee limitation of extension were not in effect for a period exceeding five years (from August 3, 2006 through October 31, 2008), and 20 percent from March 17, 2005 through August 2, 2006, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2012).

The Board also notes that appropriate due process procedures were followed with respect to the rating reductions.  Specifically, in a December 2008 letter, the Veteran was informed of the proposed reductions for the right knee and left knee limitation of extension and the detailed reasons therefor, and also informed him of his right to submit additional evidence and to appear at a hearing.  He was told that the RO would reduce his ratings if no additional evidence was received within 60 days, and was informed that if he requested a hearing within 30 days, payments would be continued at the current rate until the hearing was held and the RO reviewed the testimony.  The Veteran submitted a January 2009 statement in support of his claim, but did not request a hearing.  Thereafter, an August 2009 rating decision reduced the award prospectively, effective November 1, 2009.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.  

On VA examination in February 2007, the Veteran complained of chronic pain, stiffness, and crepitus to the bilateral knees.  He reported a small amount of swelling if he did any type of walking, but denied any giving way or locking.  He stated that he would experience fatigability after about 30 to 45 minutes of standing or walking.  Examination revealed no slippage, instability, or valgus or varus stress abnormality.  Range of motion of both knees showed 110 degrees flexion and 10 degrees extension.  The Veteran complained of pain the last 10 degrees of extension.  He could stand on his toes and heels but could only squat about 30 percent of a normal squat and was unable to do any type of repetition of squatting.  

VA medical records dated from January 2008 to June 2008 show that the Veteran had severe bilateral knee pain.  An x-ray of both knees revealed severe bilateral degenerative arthritis.  Examination of the knees showed moderate swelling, but no redness or increased warmth.  Range of motion testing indicated that the Veteran had 70 degrees flexion and 3 degrees extension.  There was pain on the medial joint line to palpation and crepitation of the patellofemoral joint that was both audible and palpable.  

At a November 2008 VA examination, the Veteran complained of bilateral knee pain.  He reported flare-ups of pain that were precipitated by overuse, prolonged standing, prolonged sitting, prolonged walking, or any attempts to squat or bend the knee.  He stated that he had weakness, stiffness, and instability.  He estimated that he had additional limitation of motion and functional impairment of 100 percent during flare-ups that would last 1 to 2 hours.  Examination revealed tenderness to palpation, especially along the medial border of the kneecap, but slightly less so along the medial border of the kneecap and the suprapatellar areas.  There was no noticeable swelling of the bilateral knees.  Range of motion testing of both knees showed 115 degrees flexion on the right, 110 degrees flexion on the left, and 0 degrees extension bilaterally.  Anterior/posterior draw sign was negative bilaterally.  The Veteran experienced pain with anterior draw, but no movement in the knee bilaterally.  McMurray's sign was negative bilaterally, although the Veteran did experience pain with lateral and medial movement.  He also had pain with varus and valgus twisting of the knees.  

In a June 2009 VA treatment report, the Veteran was found to have severe traumatic arthritis in both knees.  His knees had slight redness, but no increasing warmth.  There was slight varus valgus instability in the left knee, but not in the right knee.  Range of motion testing showed 85 to 90 degrees flexion in the left knee, 80 degrees flexion in the left knee, and 10 degrees extension in both knees.  

On VA examination in November 2009, the Veteran was diagnosed with posttraumatic degenerative changes of the bilateral knees.  He complained of suffering from pain, weakness, stiffness, swelling, heat, instability, giving way, fatigability, and lack of endurance.  He reported having severe daily flare-ups of pain and stiffness in the knees that lasted 12 to 24 hours and had a moderate effect on his daily activities.  Examination revealed normal gait.  There was objective evidence of painful motion, tenderness, and guarding of movement.  Range of motion testing of both knees showed 90 degrees flexion and 0 degrees extension.  Upon repetitive motion, there was no additional limitation of motion although there was pain, fatigue, and lack of endurance.  

Upon review of the record, the Board concludes that the reduction in the evaluations of the Veteran's right knee and left knee limitation of extension from 30 to 10 percent was proper.  It is unclear to the Board what the basis was for assigning 30 percent evaluations for right knee and left knee limitation of extension in the March 2007 rating decision.  The ratings were reportedly based on the February 2007 VA examination findings, but the Veteran had 10 degrees extension bilaterally on examination, which is the criteria for only a 10 percent rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Nevertheless, the March 2007 rating decision assigned 30 percent ratings for right knee and left knee limitation of extension.     

Subsequent to the March 2007 rating decision, the evidence demonstrates that the Veteran had limitation of extension in both knees that, at worst, met the criteria for 10 percent ratings under Diagnostic Code 5261.  Specifically, at a June 2008 VA treatment session, the Veteran had 3 degrees extension of the knees bilaterally, with no additional limitation of motion upon repetitive motion.  When he was reexamined by VA in November 2008, he had full extension of both knees.  Although he estimated that he had additional limitation of motion and functional impairment of 100 percent during flare-ups, there was no objective evidence of this additional limitation of motion during flare-ups or upon repetitive motion.  Finally, at a June 2009 VA treatment session, the Veteran was found to have 10 degrees extension in both knees, with no additional limitation of motion upon repetitive motion.  The Board finds that even considering the effects of pain on use, the evidence simply does not support the notion that the Veteran's extension in both knees was limited to 20 degrees, or the criteria for 30 percent ratings under Diagnostic Code 5261.  DeLuca v. Brown, 8 Vet. App. 202.  Accordingly, because the evidence did not establish that the Veteran had extension in both knees that was limited to 20 degrees, the greater weight of the evidence was against the continued assignment of the prior 30 percent ratings.  

Moreover, the Board notes that subsequent to the August 2009 rating decision that reduced the Veteran's right knee and left knee limitation of extension ratings, the Veteran underwent another VA examination in November 2009.  Range of motion findings from this examination show that the Veteran had full extension in both knees, even after repetitive motion.  As such, the results of the November 2009 VA examination also confirmed the propriety of the prior reductions.      

In light of the evidence above, the Board finds that the Veteran's right knee and left knee limitation of extension have improved since the 30 percent evaluations were assigned, and appropriate due process procedures were followed.  Therefore, the reductions from 30 percent to 10 percent, effective November 1, 2009, were proper, and the appeal is denied.

Because the issues on appeal do not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arise under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  As noted above, the due process provisions of 38 C.F.R. § 3.105(e) have been satisfied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The reduction from 30 percent to 10 percent for right knee limitation of extension was proper.

The reduction from 30 percent to 10 percent for left knee limitation of extension was proper.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


